 8:19-cr-00127-LSC-SMB Doc # 61 Filed: 07/28/20 Page 1 of 1 - Page ID # 159




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                   Plaintiff,                                  8:19CR127

     vs.
                                                                 ORDER
VICTOR PHILLIPS,

                   Defendant.


    IT IS ORDERED:

    1.     The Defendant may submit a reply to the Government’s Response, ECF

           No. 59, and Index of Evidence, ECF No. 60, on or before August 21, 2020;

    2.     If the Defendant seeks an evidentiary hearing, he should list each fact he

           contends is in dispute, warranting an evidentiary hearing; and

    3.     The Clerk is directed to mail a copy of this Order to the Defendant at his last

           known address.

    Dated this 28th day of July 2020.

                                              BY THE COURT:
                                              s/Laurie Smith Camp
                                              Senior United States District Judge
